United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDREAL AVIATION ADMINISTRATION,
Santa Rosa, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
William H. Brawner, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-224
Issued: April 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2013 appellant, through his attorney, filed a timely appeal from an
October 3, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his emotional condition claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated May 16, 2013, the
Board set aside a November 14, 2012 nonmerit decision denying appellant’s request for
reconsideration under 5 U.S.C. § 8128.2 The Board reviewed the factors of employment to
which he attributed his emotional condition and the accompanying factual evidence, including
witness statements. OWCP determined that the allegations concerned administrative or
personnel matters and that appellant had not demonstrated that the employing establishment
erred in these matters. The Board noted that, on reconsideration, appellant attributed his stress to
managing difficult employees. Appellant also submitted witness statements supporting that he
was responsible for dealing with Scott Larson and Jane Pitre, union representatives and that
Ms. Pitre told him that he made her feel like she had been raped. The Board concluded that he
had submitted new factual evidence and raised a new legal argument, that daily dealing with
difficult employees in his position as manager constituted a compensable work factor. It
remanded the case for OWCP to conduct a merit review. The facts and circumstances as set
forth in the prior decision are hereby incorporated by reference.
In a June 18, 2012 alternative dispute resolution agreement between appellant and the
employing establishment, he agreed to voluntarily retire by July 31, 2012 and withdraw with
prejudice all equal employment opportunity (EEO) complaints.3 The employing establishment
agreed that it would withdraw his proposed removal and provide him with administrative leave
on various dates throughout May and June 2012. Neither party acknowledged wrongdoing by
signing the agreement.
In a statement dated August 29, 2013, Andrew M. Richards, a district manager, related
that he worked as appellant’s supervisor or second-line supervisor for three and a half years.
During that time, appellant worked as a front-line manager and acting air traffic manager. Alva
Metcalf, a coworker, informed Mr. Richards that appellant was not performing well and that he
“had difficulty working with others and performing the tasks of an air traffic controller.”
Appellant received training and instruction but did not improve. Mr. Richards challenged
appellant’s allegation that he did not receive management support and that the employing
establishment ensured that appellant did not receive a promotion. He disagreed with statements
made by Timothy Pforsich and Robert Burkhart, appellant’s coworkers, as both had retired
before appellant’s performance worsened.
Mr. Richards confirmed that appellant had
“professional conflicts” with Mr. Larson and Ms. Pitre but maintained that he “personally
supported conduct and discipline action that was taken against Mr. Larson at the request of
[appellant] and Mr. Pforsich.” Ms. Pitre related that appellant and Mr. Pforsich had targeted her
but that she did not feel threatened and that he did not believe the matter warranted investigation.
Mr. Richards indicated that appellant supervised 10 experienced air traffic controllers at a low
level facility. He denied the existence of a hostile work environment. Mr. Richards stated, “It is
correct that [appellant] had some issues with Ms. Pitre and her performing union activities.
[Appellant] claims that Ms. Pitre was disruptive and I supported her causing the disruption. That
2

Docket No. 13-400 (issued May 16, 2013).

3

The record indicates that appellant retired from the employing establishment effective July 31, 2012.

2

claim is baseless.” Mr. Richards indicated that management tried to help appellant succeed
while on a performance improvement plan (PIP).
In a statement dated September 5, 2013, the employing establishment related that
appellant’s EEO complaint was settled without a finding of a hostile work environment. It
reviewed the statement of Mr. Richards and reiterated that Mr. Pforsich and Mr. Burkart did not
work at the employing establishment during the time appellant’s performance declined. The
employing establishment asserted that their statements were “of no value in describing an
environment they did not experience or witness.” It maintained that appellant received support
after he was placed on a PIP and worked in a small airport and supervised experienced
employees in a low stress position with adequate staffing. The employing establishment asserted
that it was not a hostile work environment.
On September 26, 2013 counsel maintained that he was not arguing error or abuse by the
employing establishment and thus the EEO settlement agreement did not invalidate his
contentions. He contended that appellant’s emotional condition arose due to friction dealing
with subordinates while trying to meet his position requirements as a supervisor. Counsel
asserted that Mr. Richards confirmed that appellant and Ms. Pitre had an acrimonious
relationship and that he had difficulty working with her and the other union representative. He
questioned why appellant’s work deteriorated so rapidly after his transfer if not for “contentious
relationship with his union representatives….” Counsel noted that an employee did not have to
show wrongdoing by the employing establishment to be covered by workers’ compensation. He
asserted that dealing with the union officials was part of appellant’s job as a supervisor and thus
his injury arose in an attempt to meet his position requirements.
By decision dated October 3, 2013, OWCP denied modification of its August 31, 2011
decision. It found that appellant had not established a hostile work environment.
On appeal counsel, cited D.H.,4 in support of his contention that appellant experienced
stress due to dealing with subordinates, including union representatives and that his condition
arose out of the performance of his regular or specially assigned duties as a manager. He noted
that appellant’s duties relationship with the union representative changed after his promotion and
required him to “deal with aggressive union representatives on a daily basis,” creating friction
and strain. Counsel stated that OWCP mistakenly considered whether appellant had established
error or abuse by the employing establishment even though he had withdrawn any contention of
administrative error in a September 26, 2013 letter. He maintains that the employing
establishment’s contention that it did not commit wrongdoing was not relevant.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
4

Docket No. 09-439 (issued December 29, 2009).

3

by the employment, the disability comes within the coverage of FECA.5 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, it must base its decision on an analysis of the
medical evidence.8
ANALYSIS
On prior appeal, the Board remanded the case for OWCP to conduct a merit review and
address appellant’s new legal argument that his emotional condition was compensable as it arose
from his regular work duties. On remand, OWCP denied appellant’s emotional condition claim
after finding that he had not established a hostile work environment.
In a statement received by OWCP on April 25, 2011, appellant indicated that in 2008 he
accepted a position as a manager in a work location that was dealing with hundreds of
grievances. Mr. Pforsich instructed appellant to negotiate with Ms. Pitre about a religious
accommodation issue. Ms. Pitre told appellant on two occasions that he and Mr. Pforsich made
her feel like she was being raped. Mr. Pforsich had to assist Ms. Pitre so that she would not lose
her medical clearance after she was charged with driving under the influence. He provided a
June 6, 2012 statement confirming that appellant was responsible for day-to-day dealings with
Ms. Pitre and Mr. Larson. Mr. Richards also noted that appellant experienced conflicts with
Ms. Pitre in his capacity as manager. Mr. Pforsich and Mr. Burkhart confirmed that Ms. Pitre
told appellant that he made her feel like she had been raped. On September 26, 2013 counsel
related that appellant’s injury arose from performing his employment duties as his work duties
required him to deal with union officials with whom he had a contentious relationship.
The Board has held that emotional reactions to situations in which an employee is trying
to meet his or her position requirements are compensation under Cutler.9 Appellant’s job as a
5

Supra note 1; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

Dennis J. Balogh, 52 ECAB 232 (2001).

8

Id.

9

See Lillian Cutler, supra note 5.

4

manager required him to negotiate with union representatives and make day-to-day decisions in
his capacity as manager. Where a claimed disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to an imposed employment
requirement, the disability comes within the coverage of FECA.10 Therefore, appellant has
established a compensable employment factor.
OWCP found that appellant had not established a hostile work environment. In a
statement dated August 29, 2013, Mr. Richards maintained that appellant’s performance did not
decline until after Ms. Metcalf’s promotion and that consequently the statements of Mr. Pforsich
and Mr. Burkhart were of reduced value. He also asserted that management adequately
supported appellant and tried to help him successfully improve his performance. Counsel noted
that appellant was not attributing his condition to any error or abuse by management but instead
to the performance of his regular or specially assigned employment duties. Consequently,
appellant has not contended error or abuse by the employing establishment or alleging a hostile
work environment.
As appellant attributed his emotional condition to the performance of his regular or
specially assigned work duties, the case presents a medical question regarding whether his
emotional condition resulted from the compensable employment factors. OWCP found there
were no compensable employment factors and thus it did not analyze or develop the medical
evidence. The case will be remanded to OWCP for this purpose.11 After such further development
as deemed necessary, it should issue a de novo decision on this matter.
CONCLUSION
The Board finds that the case is not in posture for decision.

10

See Robert Bartlett, 51 ECAB 664 (2000); Ernest St. Pierre, 51 ECAB 623 (2000); Jack M. Terrell, Docket
No. 00-1276 (issued September 18, 2001).
11

See Robert Bartlett, id.

5

ORDER
IT IS HEREBY ORDERED THAT the October 3, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: April 23, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

